United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0425
Issued: October 3, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 18, 2018 appellant filed a timely appeal from a November 29, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 2
ISSUES
The issues are: (1) whether OWCP properly determined that appellant had received an
overpayment of compensation in the amount of $63,148.71 because he concurrently received
Social Security Administration (SSA) age-related retirement benefits while also receiving FECA
1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the November 29, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

benefits for the period November 16, 2006 through January 6, 2018; (2) whether OWCP properly
determined that appellant was at fault in the creation of the overpayment and thus, was not eligible
for waiver of recovery of the overpayment; and (3) whether OWCP properly required recovery of
the overpayment by deducting $350.00 every 28 days from appellant’s continuing compensation
payments.
FACTUAL HISTORY
On June 19, 1991 appellant, then a 47-year-old mail handler, filed a traumatic injury claim
(Form CA-1) alleging that, on that date, he injured his right knee when his foot slipped between
the edge of a mail cage and a loading platform while in the performance of duty. On August 2,
1991 OWCP accepted his claim under File No. xxxxxx486 for sprain of the right knee. On
August 27, 1991 appellant underwent arthroscopy of the right knee, partial medial meniscectomy,
and chondroplasty. By decision dated June 1, 1993, OWCP granted him a schedule award for 38
percent permanent impairment of his right lower extremity. On May 16, 2000 it expanded
acceptance of appellant’s claim to include post-traumatic degenerative joint disease of the right
knee.
On November 27, 2000 appellant filed a traumatic injury claim (Form CA-1) alleging that,
on that date, as he was pushing a truck onto a scale it stopped abruptly causing his left knee to
twist while in the performance of duty. On December 14, 2000 OWCP accepted this claim under
File No. xxxxxx888 for left knee strain. It expanded acceptance of this claim to include bilateral
degenerative joint disease.
OWCP administratively combined appellant’s claims on
3
May 15, 2002. Appellant underwent bilateral total knee arthroscopies.
On May 2, 2002 appellant returned to light-duty work six hours a day. By decision dated
March 11, 2003, OWCP determined that the position of modified mail handler, fairly and
reasonably represented his wage-earning capacity. It reduced appellant’s compensation to reflect
his loss of wage-earning capacity (LWEC). By decision dated July 2, 2003, OWCP granted him
a schedule award for 50 percent permanent impairment of his left lower extremity. By decision
dated September 29, 2003, it granted appellant a schedule award for an additional 12 percent
permanent impairment of his right lower extremity. The period of the schedule award was June 15,
2003 through November 15, 2006.
On August 21, 2006 appellant informed OWCP that he was receiving Federal Employees
Retirement System (FERS) and SSA benefits. In a letter dated September 21, 2006, OWCP
informed appellant that when his schedule award ended on November 15, 2006 he would need to
elect either Civil Service retirement benefits or FECA benefits of $717.00 every 28 days. On
October 6, 2006 appellant elected to receive FECA benefits effective November 15, 2006. In a
letter dated November 16, 2006, OWCP informed him that when his schedule award ended on
November 15, 2006, he would return to his former compensation rate based on his March 11, 2003
LWEC. It listed appellant’s continuing compensation payments beginning December 23, 2006 as
$510.76. OWCP informed him that FECA required his wage-loss compensation benefits to be
reduced if he began receiving SSA retirement benefits based on his age and federal service. It
3
OWCP administratively combined OWCP File Nos. xxxxxx304, xxxxxx547, xxxxxx608, and xxxxxx888 with
the present claim. OWCP File No. xxxxxx486 serves as the master file.

2

notified appellant of his obligation to report receipt of such retirement benefits to avoid an
overpayment of compensation.
On September 14, 2007 appellant completed an EN1032 form, requiring him to report any
benefits received from SSA received as part of an annuity under FERS. It further directed him not
to report benefits received from SSA on account of employment in the private sector. Appellant
responded “No” to the query of whether he received benefits from SSA as part of an annuity for
federal service during the prior 15 months. He added a note on the form indicating that, “I receive
regular Social Security benefits.” In EN1032 forms signed by appellant on September 5, 2008;
September 16, 2011, and September 15, 2016, he did not respond to the query of whether he
received benefits from SSA as part of an annuity for federal service during the prior 15 months.
In completed EN1032 forms signed by him on September 4, 2009, September 17, 2010,
September 23, 2011, September 7, 2012, September 11, 2013, September 12, 2014, September 14,
2015, and September 22, 2017, he responded “No” to the query of whether he received benefits
from SSA as part of an annuity for federal service during the prior 15 months. By signing the
forms, appellant certified that he understood that he “must immediately report to OWCP any
improvement in his medical condition, any employment, any change in the status of claimed
dependents, any third-party settlement, and any change in income from federally[-]assisted
disability or benefit programs.” He also certified that all the statements made in response to the
questions on the form were true, complete, and correct to the best of his knowledge and belief. In
the letters accompanying the EN1032 forms, appellant was advised that the information he
provided would be used to decide whether he was entitled to continue receiving these benefits or
whether his benefits should be adjusted.
On October 23, November 2, and December 18, 2017 OWCP provided SSA with a form
for calculation of dual benefits. SSA responded on January 19, 2018 and indicated that beginning
October 2005 appellant’s SSA rate, including his federal employment under FERS, was $1,191.20
per month. The rate that he was entitled to without his federal employment was $797.40. By
December 2017 these rates increased to $1,542.10 and $1,032.30 respectively.
In a letter dated February 8, 2018, OWCP informed appellant that he had been receiving a
prohibited dual benefit resulting in an overpayment of federal benefits. It noted that the portion of
SSA benefits earned as a federal employee was part of his retirement and that the receipt of wage loss compensation under FECA and federal retirement was prohibited.
OWCP adjusted
appellant’s FECA benefits to account for his SSA offset of $470.58 which reduced his FECA
wage-loss compensation payments from the gross amount of $881.00 to $410.42.
In a preliminary determination dated March 22, 2018, OWCP advised appellant that he had
received a $68,670.27 overpayment of compensation for the period October 1, 2005 through
January 6, 2018 because it failed to offset his FECA benefits by the portion of SSA benefits he
had received. It found appellant at fault in the creation of the overpayment because he accepted
payments which he knew or should reasonably have known were incorrect. OWCP advised him
that he could submit evidence challenging the fact, amount, or fault finding and request waiver of
recovery of the overpayment. Additionally, it informed appellant that, within 30 days, he could
request a telephone conference, a final decision based on the written evidence, or a prerecoupment
hearing.
OWCP requested that appellant complete an enclosed overpayment recovery
questionnaire (Form OWCP-20) and submit supporting financial documentation.

3

On April 4, 2018 appellant requested a waiver and a prerecoupment hearing with OWCP’s
Branch of Hearings and Review. He disagreed that the overpayment had occurred, disagreed with
the amount of the overpayment, and requested waiver. Appellant asserted that he had paid into
SSA for 42 years and only worked for the Federal Government for 12½ years. He further alleged
that he had not commenced receiving FECA wage-loss compensation benefits concurrently with
his SSA benefits until November 16, 2006, rather than October 1, 2005, as found by OWCP.
Appellant completed a Form OWCP-20 on March 30, 2018. He listed his monthly SSA
benefits as $1,408.00 with combined household benefits of $2,703.00. Appellant noted that his
disabled son also received supplemental income of $334.00. He listed his pension income from
his armed services retirement variously as $3,213.00 and $3,152.84, Veterans Affairs (VA)
disability as $3,494.91, and FECA benefits of $410.42 for a total monthly income of between
$8,466.17 and $8,525.42. Appellant noted his wife’s SSA benefits were $859.00 and included his
son’s benefits of $436.00 to reach total monthly income of $10,156.11. He listed his dependents
as his wife and his 50-year-old disabled son. Appellant listed housing expenses of $705.95, food
expenses of $900.00, clothing expenses of $400.00, utilities of $1,005.00, and other expenses of
$4,304.71. He provided a list of other debts paid by monthly installments of $3,474.00 and total
monthly expenses of $9,747.05. Appellant indicated that he had funds on hand in the amount of
$1,482.00. He provided a detailed list of his monthly expenses.
On September 13, 2018 appellant testified at an oral hearing before an OWCP hearing
representative regarding the error in the period of the overpayment. He asserted that the
overpayment should not begin until his schedule award had ended on November 15, 2006.
Appellant also contested OWCP’s finding of fault noting that OWCP was aware of his SSA
benefits and that he believed the Form EN1032s were requesting information regarding SSA
disability benefits rather than SSA retirement benefits. He testified regarding the monetary support
he provided his disabled adult son who also received SSA disability. Appellant noted that he had
agreed to pay his grandson’s car loan before receiving the overpayment. OWCP’s hearing
representative requested copies of two months of household bills as well as documentation from
SSA attesting to his son’s disability and incapacity to self-support. He afforded appellant 30 days
for response.
On September 25, 2018 appellant provided additional financial information supporting his
minimum monthly payments on 32 credit cards and other monthly expenses. He included a
statement from SSA regarding his disabled adult son’s benefits. Appellant included within his
expenses payments for his disabled adult son’s television, internet, and telephone in the amount of
$216.00, his water bill of $90.00, his electric bill of $230.00, as well as five credit cards in his
son’s name with minimum payments totaling $272.25. He also included $183.00 for his
grandson’s car payment.
By decision dated November 29, 2018, OWCP’s hearing representative found that OWCP
properly determined that appellant had received an overpayment of compensation for which he
was at fault as he had received dual benefits from SSA and OWCP and therefore, was not entitled
to waiver of recovery. However, he modified its preliminary determination of overpayment
finding that appellant had received an overpayment of compensation in the amount $63,148.71 for
the period November 16, 2006 through January 6, 2018. The hearing representative determined
that appellant had sufficient income for recovery of the overpayment. He determined that

4

appellant’s disabled adult son was not a dependent and reduced appellant’s expenses for his
support. The hearing representative further reduced appellant’s expenses by the amount of his
grandson’s car payment as he had not accepted appellant’s argument that this was payment for
services rendered. He determined that appellant and his wife had monthly income of $9,320.00
and monthly expenses of $4,570.33. The hearing representative determined that monthly
repayment of $1,000.00 was appropriate, but that as the vast majority of appellant’s monthly
income was not from FECA benefits, a two-part repayment scheme was necessary with recovery
of $350.00 from appellant’s continuing FECA benefits and a remaining amount of $620.83
submitted by appellant through a monthly check.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty. 4 Section 8116 limits the right of an employee to receive compensation:
While an employee is receiving compensation, he or she may not receive salary, pay, or
remuneration of any type from the United States. 5
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA benefits that are attributable to federal service of the
employee.6 FECA Bulletin No. 97-9 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit. 7
Section 404.310 of SSA regulations provides that entitlement to SSA compensation begins
at 62 years of age.8 Section 404.409 of SSA regulations provides that for individua ls born before
January 1, 1938, full retirement age is 65 years. 9
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $63,148.71 for the period November 16, 2006 through
January 6, 2018.

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6

20 C.F.R. § 10.421(d); see S.O., Docket No. 18-0254 (issued August 2, 2018); L.J., 59 ECAB 264 (2007).

7

FECA Bulletin No. 97-09 (issued February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

8

20 C.F.R. § 404.310.

9

Id. at § 404.409.

5

The record indicates that, while appellant was receiving wage-loss compensation under
FECA, he concurrently received SSA age-based retirement benefits. A claimant cannot receive
both compensation for wage-loss and SSA retirement benefits attributable to federal service for
the same period.10 The information provided by SSA indicated that appellant received age-based
SSA benefits that were attributable to federal service during the period November 16, 2006
through January 6, 2018.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received evidence from SSA with respect
to the specific amount of age-based SSA retirement benefits that were attributable to federal
service. SSA provided its rate with FERS, and without FERS, for specific periods commencing
November 16, 2006 through January 6, 2018. OWCP provided its calculations for each relevant
period based on the SSA worksheet. Appellant has not contested the amount of the $63,148.71,
overpayment and no contrary evidence has been provided to establish that OWCP’s calculations
were incorrect. The Board has reviewed OWCP’s calculation of benefits received by appellant for
the period November 16, 2006 through January 6, 2018 and finds that an overpayment of
compensation in the amount of $63,148.71 was created.11
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that where an overpayment of compensation has been
made “because of an error of fact or law,” adjustment shall be made by decreasing later payments
to which an individual is entitled. 12 The only exception to this requirement is a situation which
meets the tests set forth as follows in section 8129(b): “Adjustment or recovery by the United
States may not be made when incorrect payment has been made to an individual who is without
fault and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.”13 No waiver of payment is possible if the claimant is not
“without fault” in helping to create the overpayment. 14
Section 10.433(a) of OWCP regulations provides that OWCP:
“A recipient who has done any of the following will be found to be at fault with
respect to creating an overpayment:
(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or

10

See supra notes 8 and 9.

11

See S.O. supra note 6; G.T., Docket No. 15-1314 (issued September 9, 2016).

12

5 U.S.C. § 8129(a).

13

Id. at § 8129(b).

14

See S.O., and L.J., supra note 6

6

(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.’”15
Section 10.433(b) of OWCP’s regulations provides:
“Whether or not OWCP determines that an individual was at fault with respect to
the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those
circumstances and the individual’s capacity to realize that he or she is being
overpaid.”16
OWCP’s procedures also provide that if:
“The claimant receives benefits from the Social Security Administration (SSA) as
part of an annuity under the Federal Employees’ Retirement System concurrently
with disability/wage loss compensation. See 5 U.S.C. 8116 (d) (2). In such cases,
the claimant should be found without fault unless there is evidence on file that the
claimant was aware that the receipt of full SSA benefits concurrent with
disability/wage loss compensation was prohibited.”17 (Emphasis in the original.)
ANALYSIS -- ISSUE 2
The Board finds that OWCP has not established that appellant was at fault in the creation
of the $63,148.71 overpayment for the period November 16, 2006 through January 6, 2018.
OWCP found him at fault because he accepted a payment which he knew or should have known
was incorrect.
On August 21, 2006 appellant informed OWCP that he was receiving retirement benefits
and SSA retirement benefits. In a November 16, 2006 letter, OWCP informed appellant that he
was being placed on the periodic compensation rolls and it advised him that he was required to
immediately inform it upon filing for or receiving SSA retirement benefits. Appellant completed
an EN1032 form on September 14, 2007. This form specifically instructed him to report any SSA
benefits he received as part of annuity under FERS. It instructed appellant not to report benefits
received from SSA on account of employment in the private sector. Appellant responded “No” to
the question of whether he received benefits from SSA as part of an annuity for federal service
during the prior 15 months. He also noted, “I receive regular Social Security benefits.” Appellant
has further noted that he was unaware that he was receiving SSA benefits as a part of an annuity

15

20 C.F.R. § 10.433(a).

16

Id. at 10.433(b).

17

Supra note 15.

7

for federal service as he had paid into SSA for 42 years and only worked for the Federal
Government for 12½ years.
OWCP’s procedures now provide that when “a claimant receives benefits from the Social
Security Administration (SSA) as part of an annuity under the Federal Employees’ Retirement
System concurrently with disability/wage loss compensation. See 5 U.S.C. § 8116(d)(2). In such
cases, the claimant should be found without fault unless there is evidence on file that the claimant
was aware that the receipt of full SSA benefits concurrent with disability/wage loss compensation
was prohibited.”18
The record as submitted to the Board does not contain evidence that the claimant was aware
that his receipt of full SSA benefits concurrent with his FECA compensation was a prohibited dual
benefit. Therefore, pursuant to OWCP’s procedures as set forth at Chapter 6.0300.4.g.(4)(a), the
Board finds that OWCP has not met its burden to establish that appellant accepted payments which
he knew or should have known were incorrect.
As appellant was without fault in the creation of the $63,148.71 overpayment, and the case
shall be remanded for consideration of waiver of recovery of the overpayment.
CONCLUSION
The Board finds that OWCP properly determined that appellant received a $63,148.71
overpayment of compensation for the period November 16, 2006 through January 6, 2018. The
Board further finds that he was without fault in the creation of the overpayment of compensation.

18
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Determinations in an Overpayment,
Chapter 6.0300.4.g.(4)(a) (September 2018).

8

ORDER
IT IS HEREBY ORDERED THAT the November 29, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: October 3, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

